           Case 2:19-cv-01515-APG-VCF Document 131 Filed 04/07/21 Page 1 of 3




 1                               UNITED STATES DISTRICT COURT

 2                                      DISTRICT OF NEVADA

 3 SECURITIES AND EXCHANGE                                  Case No.: 2:19-cv-01515-APG-VCF
   COMMISSION,
 4                                                       ORDER DENYING MOTION TO SET
        Plaintiff                                          ASIDE DEFAULT JUDGMENT
 5
   v.                                                          [ECF Nos. 119, 121, 122, 123]
 6
   JOHN F. THOMAS [aka JOHN RODGERS,
 7 JONATHAN WEST, JOHN FRANK, and
   JOHN MARSHALL], THOMAS BECKER,
 8 DOUGLAS MARTIN, PAUL HANSON,
   DAMIAN OSTERTAG, EINSTEIN SPORTS
 9 ADVISORY, LLC, QSA, LLC,
   VEGAS BASKETBALL CLUB, LLC,
10 VEGAS FOOTBALL CLUB, LLC,
   WELLINGTON SPORTS CLUB, LLC,
11 WELSCORP, INC., and EXECUTIVE
   FINANCIAL SERVICES, INC.,
12
        Defendants
13

14          I previously entered default judgment against defendant Executive Financial Services,

15 Inc. (EFS) and others. ECF No. 108. Defendant Douglas Martin now moves to set aside the

16 judgment against EFS. ECF No. 121. He requests an evidentiary hearing on his motion and that

17 I stay execution of the judgment. ECF Nos. 122, 123.

18           Martin’s motion and reply repeatedly refer to Martin in his individual capacity. See ECF

19 No. 121 at 7 (requesting stay of “joint and several disgorgement by EFS and Martin”); ECF No.

20 126 (replete with references to Martin’s actions). But the default judgment was not entered

21 against Martin, it was entered against EFS. Martin does not have standing to move to set aside

22 the judgment against EFS.

23          And even though Martin may be an officer or owner of EFS, the company must be

     represented in this case by a lawyer. Reading Int’l, Inc. v. Malulani Grp., Ltd., 814 F.3d 1046,
          Case 2:19-cv-01515-APG-VCF Document 131 Filed 04/07/21 Page 2 of 3




 1 1053 (9th Cir. 2016) (“A corporation must be represented by counsel.”). See also In re Am. W.

 2 Airlines, 40 F.3d 1058, 1059 (9th Cir. 1994) (“Corporations and other unincorporated

 3 associations must appear in court through an attorney.”). Thus, Martin’s motion on behalf of

 4 EFS is improper. 1

 5         In addition, contrary to Martin’s allegation, both Martin and EFS were properly served

 6 with the complaint and the motion for default judgment. ECF Nos. 23, 17, 18, 118-1. EFS did

 7 not respond to either of those documents, so entry of default and default judgment was

 8 procedurally proper.

 9         Finally, even if I address the merits of the motion, I would deny it. A motion to set aside

10 a default judgment must demonstrate good cause. United States v. Signed Pers. Check No. 730 of

11 Yubran S. Mesle, 615 F.3d 1085, 1091 (9th Cir. 2010) (same standard for default judgment). To

12 determine good cause, I “must consider three factors: (1) whether the party seeking to set aside

13 the default engaged in culpable conduct that led to the default; (2) whether it had no meritorious

14 defense; or (3) whether reopening the default judgment would prejudice the other party.” Id.

15 (quotations and citation omitted). This standard is disjunctive: a finding that any these factors is

16 true is sufficient to refuse to set aside the judgment. Id. EFS has not offered a meritorious

17 defense to the plaintiff’s claims. Thus, there is no reason to set aside the default judgment.

18         I THEREFORE ORDER that the motion to set aside the default judgment (ECF No.

19 121), the motion for evidentiary hearing (ECF No. 122) and the motion to stay (ECF No. 123)

20 are denied.

21

22   1
     Martin also filed on behalf of EFS a request for an extension of time to respond to the motion
   for default judgment. ECF No. 119. Not only was that request improper (because it was
23
   submitted by Martin), it was filed three days after the default judgment had been entered. Thus, I
   will deny that motion as moot.

                                                     2
     Case 2:19-cv-01515-APG-VCF Document 131 Filed 04/07/21 Page 3 of 3




 1    I FURTHER ORDER that the motion to extend time (ECF No. 119) is denied as moot.

 2    DATED: April 7, 2021.

 3

 4
                                              ANDREW P. GORDON
                                              UNITED STATES DISTRICT JUDGE
 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23



                                          3
